IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00182-CV

CAPSTONE BUILDING CORPORATION,
                                                            Appellant
v.

IES COMMERCIAL, INC.,
                                                            Appellee


                            From the 12th District Court
                               Walker County, Texas
                             Trial Court No. 1326476A


                                       ORDER

         Appellee’s unopposed motion to extend the time to file appellee’s motion for

rehearing is granted. Appellee’s motion for rehearing is due 14 days after the date of this

Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 26, 2016